Citation Nr: 1613598	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  93-09 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular evaluation greater than 30 percent for  irritable colon syndrome. 

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954. 

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a decision of the VA Regional Office (RO) in New York, New York.  The appellant currently resides within the jurisdiction of the St. Petersburg, Florida RO and the case was forwarded to the Board from that RO.

In November 1998, the Board remanded the matter to the RO for additional development.  Subsequent thereto, the RO assigned a 20 percent evaluation for service-connected prostatitis. 

In a June 2004 decision, the Board denied higher ratings for irritable colon and prostatitis.  The appellant appealed decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2007 Memorandum Decision, the Court affirmed the Board's determination in denying a higher rating for prostatitis and vacated the Board's decision pertaining to the denial of a higher rating for irritable colon and remanded it for readjudication.

The issue of entitlement to a rating in excess of 10 percent for irritable colon was remanded for further development in January 2008.  By Board decision in September 2012, the irritable colon syndrome evaluation was increased to 30 percent, effective December 16, 1991.  The issues of entitlement to an extraschedular evaluation greater than 30 percent for an irritable colon and entitlement to a total disability rating based on unemployability due to service-connected disability were raised on appeal and remanded for further development.   These matters are once again before the Board for disposition.  

The Veteran was afforded personal hearings on appeal in July 1993 and May 1998.  Transcripts are on file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular evaluation for irritable colon syndrome.

2.  Manifestations associated with the Veteran's service-connected irritable colon syndrome are not so exceptional or unusual that referral for extraschedular consideration is warranted.

3.  The Veteran completed high school and has four years of college.  He has occupational experience as a high school teacher.

4.  Service connection is in effect for irritable colon syndrome rated 30 percent disabling, prostatitis rated 20 percent disabling, tinnitus rated 10 percent disabling, left upper arm scar rated 10 percent disabling, and abdominal scar rated zero percent disabling.

5.  The Veteran's service-connected disabilities do not preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for irritable colon is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.114, Diagnostic Code 7319 (2015).

2.  The criteria for a total rating based on unemployability due to service-connected disability are not met. 38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claims of entitlement to an extraschedular evaluation greater than 30 percent for an irritable colon and entitlement to a total disability rating based on unemployability due to service-connected disability.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence to substantiate the claims and affording VA examinations.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.  The claims are ready to be considered on the merits.  

Pertinent law and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2015).

The Veteran is currently assigned a 30 percent evaluation for irritable colon syndrome pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319 which provides for a maximum 30 percent rating for severe symptomatology when there is diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

Under VA law and regulations, a total disability rating based on individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A total rating based on unemployability may be assigned where the combined rating for a veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone. See 38 C.F.R. § 4.16(b).


1.  Extraschedular evaluation greater than 30 percent for irritable colon syndrome.

Factual Background and Legal Analysis

As noted previously, a 30 percent disability rating has been assigned for irritable colon syndrome, effective from December 16, 1991.  This disability has a specific diagnostic code for application as is discussed herein.

VA outpatient and private records dating from 1992 reflect that the appellant was treated for multiple complaints and disorders over the years, including irritable colon/bowel syndrome.  The record demonstrates that the clinical course of the disease has been marked by intermittent episodes of persistent abdominal pain, cramping, bloating and discomfort, along with constipation alternating with diarrhea and normal stools.  Multiple VA examinations conducted throughout the appeal period attest to a pattern such symptomatology for which the appellant has been prescribed long-term medication.  The evidence reflects that the appellant continues to seek intermittent treatment for the disorder.  It appears from more recent records, however, that the condition is relatively quiescent as there are only sporadic complaints in the voluminous VA and private clinical data in the last few years.  The extensive clinical record is overwhelmingly dominated by treatment for nonservice-connected disorders and very few complaints for irritable colon syndrome are documented.

The Board points out, however, that the Veteran has already been granted the maximum schedular rating of 30 percent for irritable colon syndrome under 38 C.F.R. §4.114, Diagnostic Code 7319 which contemplates severe symptomatology, manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  There is no higher schedular rating that can be assigned in this regard by regulation.  In a case such as this one where the law and not the evidence is dispositive, the claim is denied on a schedular basis because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Further there are no recorded findings that suggest there is a better Code for application.

Additionally, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) to consider whether a higher rating is warranted for irritable colon syndrome on an extra-schedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for the service-connected disability are inadequate. See Thun v. Peake, 22 Vet.App. 111 (2008).  If the schedular criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exhibits an exceptional disability picture which includes marked interference with employment and frequent periods of hospitalization.

The evidence in this case does not show such an exceptional disability picture that the schedular criteria for the service-connected irritable colon syndrome are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria completely and precisely describe the Veteran's disability level and symptomatology.  The Veteran's symptoms have been contemplated by the assignment of the 30 percent evaluation which specifically contemplates severe symptomatology of diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  These are symptoms the appellant has displayed intermittently over the years and no more.  There is no indication of any untoward symptomatology to the extent that hospitalization has been necessary.  Moreover, to the extent that the Veteran claims he is unable to work as a result of service-connected gastrointestinal disability, the issue of entitlement to a total rating based on unemployability due to service-connected disability is also on appeal and will be addressed below. 

Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected irritable colon/bowel syndrome have not been met. Bagwell v. Brown, 9 Vet.App. 337 (1996); Thun v. Peake, 22 Vet.App. 111 (2008).
2.  Total Rating Based on Unemployability.

A claim for a total rating based on unemployability due to service-connected disability was received in April 2011.  In an accompanying statement, the Veteran related that his prostate and irritable colon disorders caused him to be unemployable.  He stated that he had to run to the bathroom to urinate at least 10 times a day and that it took him 10-15 minutes to urinate.  It was noted that upon completion, he might have a sudden release of urine that cause him to wet his pants which required him to change his underwear and clothes.  The appellant said that he also had to defecate three or four times a day that was followed by a burning sensation in the anal area requiring the use of a hemorrhoid cream to relieve burning and itching. 

The Veteran is service connected for irritable colon syndrome rated 30 percent disabling, prostatitis rated 20 percent disabling, tinnitus rated 10 percent disabling, left upper arm scar rated 10 percent disabling, and abdominal scar, rated zero percent disabling.  His combined disability evaluations have been 50 percent from March 25, 2011, and 60 percent since April 30, 2013.  Thus, under § 38 C.F.R. § 4.16(a), he does not meet the threshold criteria for assigning individual unemployability as he does not have one disability that is rated 60 percent or more, nor does he have two or more disabilities with at least one disorder rated 40 percent or more to bring the combined rating to 70 percent or more.  Nevertheless, the primary question for consideration in this instance is whether the service-connected disabilities are sufficient in and of themselves to render the average person or the Veteran personally unable to secure or engage in substantially gainful employment.  

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra- schedular rating is for consideration where he or she is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is, in itself, a recognition that the impairment makes it difficult to obtain and keep employment.  Therefore, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose v. Brown, supra.  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In evaluating the merits of the appellant's claim, the Board has considered the Veteran's April 2011 application for individual unemployability benefits and other evidence in the record indicating that he had four years of college and last worked full time as a high school teacher in June 1991.  He indicated that he became too disabled for work in July 1991.  

The evidence with respect to the Veteran's service-connected irritable colon syndrome is set forth in detail over the course of the appeal and reflects that he has been awarded the maximum schedular rating of 30 percent as reported above.  Such evidence reflects that the disease process has been marked by intermittent episodes of persistent abdominal pain, cramping, bloating and discomfort, along with diarrhea, and constipation alternating with diarrhea and normal stools.  Although the 30 percent rating contemplates severe symptomatology, there is no assessment in the extensive VA and private clinical data of record showing that irritable colon syndrome precluded his obtaining and engaging in gainful employment.  As indicated on most recent VA examination in September 2008, the disorder resulted in significant effects on the quality of his life but there is no evidence, to include at present, that irritable colon syndrome causes him to be unemployable.  The record reflects that the appellant has suffered from such symptoms associated with the disorder since the early 1950s and there is no indication that he was other than employed over those many years.  In fact, he indicated on his application that he worked full time as a high school teacher from 1986 to 1991.

The evidence reflects that the service-connected prostatitis demonstrates that it has been manifested over the years by episodic voiding dysfunction characterized by increased urinary frequency, and some obstructed voiding, including slow stream and decreased force of stream.  The Veteran is also shown to have had recurrent but intermittent urinary tract infections requiring short-term antibiotic therapy.  However, on most recent VA examination in April 2014, it was determined that this disability had no impact on his ability to work.  VA outpatient clinical records dating from 2010 and thereafter do not reflect any significant treatment in this regard.  In view of such, the Board finds that prostatitis symptoms are not of such severity as to result in unemployability.

On VA scar examination in February 2014, the appellant was observed to have a superficial non-linear scar of the upper left arm and described intermittent sharp pain at that site.  However, it was determined that this had no impact on his ability to work.  The appellant himself has not indicated that the left upper arm scar affects his ability to function in the workplace and there is no evidence of complaints or treatment for such over the many years.  The record also reflects that although the Veteran reports an annoying buzzing sensation in his ears symptomatic of tinnitus, on VA examination in April 2014, it was determined that it did not impact ordinary conditions of life, including his ability to work.

In reviewing the evidence as reported above and as outlined, it is acknowledged that the Veteran would have some work-related limitations primarily due to service-connected irritable colon syndrome and prostatitis.  However, VA has obtained documentation from the Social Security Administration indicating that he receives benefits based on age and not disability.  Extensive VA and private clinical data reflect that the appellant is treated primarily for nonservice-connected disability including knee and shoulder disorders, recurring residuals of Lyme disease, macular degeneration, coronary artery disease, hypertension cognitive impairment and hyperlipidemia, etc., that might significantly affect his ability to secure and maintain employment, given his advanced age.  

Moreover, the Veteran appears to be a college graduate with specialized training as an educator.  This provides him with a breadth of education and experience that could have sedentary and non-labor intensive applications.  The fact that he is unemployed does not equate to unemployability due to service-connected disorders alone. See Van Hoose v. Brown, supra (1993).  There is no indication that the Veteran is in fact precluded from gainful employment consistent with his educational background and physical limitations due solely to symptoms associated with irritable bowel syndrome, a prostate condition, tinnitus, and scars of the abdomen and left upper arm.  Therefore, after careful review of all the evidence, the Board finds that unemployability due to service-connected disability is not demonstrated, to include on an extraschedular basis.  Therefore, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be denied.  See 38 C.F.R. § 4.16(b).

Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5197(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 30 percent for irritable colon syndrome is denied; referral for extraschedular consideration is not warranted.

Entitlement to a total rating based on unemployability due to service-connected disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


